Brown, J.
¶17 (dissenting) I am disquieted at the specter of the State broadly encouraging Hugh and Deborah Kelly (Kellys) to adopt four severely disabled children and take on an enormous care responsibility by broad statements and actions, if not a specific promise, importing that the Kellys would receive full Medicaid personal care (MPC) benefits. Then, after years of full benefits under the “Legacy” assessment, the State altered the status quo by implementing the new comprehensive assessment reporting evaluation (CARE) tool, causing reduced MPC benefits. While I agree that promissory estoppel fails, I agree with the trial court that equitable estoppel principles apply to prevent a reduction in MPC hours.
¶18 I am unconvinced that the CARE tool properly assesses the combined effect on the Kellys of having four disabled children in their care. RCW 74.09.520(4) operates to reduce the personal care services benefit “to the extent funding is available according to the assessed level of functional disability.” RCW 74.09.520(4) states service reductions necessary for funding reasons are to be accomplished in a manner assuring service priority “is given to persons with the greatest need as determined by the assessment of functional disability.” The CARE tool purports to implement the RCW 74.09.520(4) requirements and cuts needed services to fit the available money. The CARE tool prioritization, however, does not mean that the Kellys do not remain in serious need.
¶19 WAC 388-02-0495 allows equitable estoppel. The Department of Social and Health Services’ broad statements and actions induced reliance by the Kellys to adopt these children, satisfying the first two WAC 388-02-0495 elements. The third WAC 388-02-0495 element is injury. The Kellys will assume the balance of care burden for the four *99children. Dr. Luber testifies the children will suffer as a result of the reductions.
¶20 The fourth manifest injustice element is satisfied because the State made statements and acted to encourage adoption using projected full care. After many years, the State altered the status quo by injecting the CARE tool to redistribute care services. The Kelly children undisputedly continue to have serious need, and it would be unjust to reduce their potential. It would be unjust to the Kellys to require them to personally attempt to replace those services and devote their entire lives to that end. If the State had not encouraged the Kellys to adopt, the State would have been required to provide the services.
¶21 Finally, the fifth equitable estoppel element addresses the impairment of governmental functions. Certainly, limited funds are available for services needed by many families and children. The State argues more needy children would be deprived of services for the Kelly children to continue at the preexisting care level. While that may be true, it does not lessen the serious needs of the Kelly children or the benefit the State derived from encouraging adoption. Moreover, the State function of encouraging similar adoptions will be impaired if service reductions like this are permitted.
¶22 Granted, necessary monetary relief is normally provided by legislative and executive policy makers in the form of budget decisions; however, considering all, the State should be equitably estopped from reducing care for the Kellys. Because I would affirm the trial court, I respectfully dissent.
Review denied at 165 Wn.2d 1004 (2008).